Exhibit 10.6

FIRST AMENDMENT TO THE

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment to the Second Amended and Restated Employment Agreement
(this “Amendment”) is made and entered into July 29, 2013 by and between USA
Mobility, Inc., a Delaware corporation (the “Company”), and Vincent D. Kelly
(“Executive”).

WHEREAS, the Company and Executive are parties to that certain Second Amended
and Restated Employment Agreement, dated as of March 16, 2011 (the “Employment
Agreement”); and

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Amendments.

(a) The first sentence of Section 3 of the Employment Agreement is amended by
deleting the date “December 31, 2014” and substituting the date “December 31,
2017” in lieu thereof.

(b) Section 4(b) of the Employment Agreement is amended by deleting the Section
in its entirety and substituting the following in lieu thereof:

“(b) Annual Bonus. The Executive shall be eligible for a target annual bonus
equal to 100% of Base Salary based on achievement of certain bonus targets set
by the Board or a committee thereof (the “Annual Bonus”); provided that the
Executive is employed by the Company on December 31 of the applicable calendar
year and Executive has not voluntarily terminated his employment in the Company
pursuant to Section 8(d) herein prior to the date such Annual Bonus is payable
hereunder. Each Annual Bonus shall be paid upon completion of the annual audit
of the Company’s financial statements for the applicable annual year or sooner
if the Compensation Committee (“Compensation Committee”) of the Company’s Board
of Directors so agrees, but in any event no later than March 15 of the next
following year. The criteria for determining the amount of any Annual Bonus and
the bases upon which such Annual Bonus shall be payable shall be no less
favorable to the Executive than those used for other senior executives of the
Company, such criteria and bases to be determined in the sole discretion of the
Board (or Compensation Committee, as applicable).”

(c) A new Section 4(0 is added to the Employment Agreement as follows:

“(f) Equity Incentive. The Executive shall be eligible to receive equity or
equity-based compensation awards that are subject to vesting based on
performance criteria to be established by the Board or an authorized committee
pursuant to a long term incentive plan as determined by the Board or an
authorized committee for senior executives of the Company. In addition to any
equity or equity-based compensation previously granted to the Executive, during
the Agreement Term, Executive shall be eligible to receive additional awards of
equity-based compensation from time to time under such plan having a target
value, determined by the Board or an authorized committee in its sole
discretion, as of the date of grant (which date or dates shall be determined by
the Board or an authorized committee) equal to not less than $6,600,000 in the
aggregate (which amount is intended to represent the sum of (i) $1,050,000 for
each of calendar years 2013 and 2014



--------------------------------------------------------------------------------

and (ii) $1,500,000 for each of calendar years 2015, 2016 and 2017), subject in
each case to Executive’s continued employment with the Company through the
applicable date of grant.”

2. No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.

3. Governing Law; Dispute Resolution. Section 18 (Governing Law) and Section 20
(Arbitration) of the Employment Agreement shall apply to this Amendment.

4. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original and all of which together shall constitute one
document.

[signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the date first written above.

 

USA MOBILITY, INC.     EXECUTIVE By:   LOGO [g546047ex10_35pg3a.jpg]     LOGO
[g546047ex10_35pg3b.jpg]  

 

   

 

Name:  

Sharon Woods Keisling

    Vincent D. Kelly Title:  

Corporate Secretary & Treasurer

   